Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 12/03/2020.
Claims 1-20 are been examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 6, lines 5-6, the claim limitations wherein “a ledge for supporting the battery pack when it is coupled to the front side of the housing,” are considered to contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the Application was filed, had possession of the claimed subject matter. The invention’s disclosure fails to specify “a ledge for supporting the battery pack when it is coupled to the front side of the housing” Therefore, there is insufficient description related to the recitations of a ledge for supporting the battery pack when it is coupled to the front side of the housing.  Thus, the above recitation was not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor, or joint inventor, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6, lines 5-6 recite “a ledge for supporting the battery pack when it is coupled to the front side of the housing.” This limitation renders the claim indefinite because it is unclear what structure is performing the recited function as it was 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
A Ledge (claim 6)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1).
Regarding claim 1, IKUTA discloses a percussion tool (100) for performing a chiseling operation on a workpiece with a chisel [0006] (Fig. 7), the percussion tool (100) comprising:
 a housing (105 and/or 106) including a front side (Fig. 1), and rear side (Fig. 1), and opposite lateral sides (Fig. 1) extending between the front and rear sides (Fig. 1, [0052]); 
a first handle (500) coupled to a first of the lateral sides of the housing (Fig. 1-3);
 a second handle (500) coupled to a second of the lateral sides of the housing (105 and/or 106), the first (500) and second handles (500) oriented coaxially along a handle axis (Fig. 2);
 an electric motor (110) positioned within the housing (105 and/or 106) [0049]; 
a percussion mechanism (120) driven by the motor (32) and including a striker (143) supported for reciprocation relative to the housing along a striker axis [0059] [0065]; and
wherein the chisel (119) is configured to deliver repeated axial impacts to the workpiece in response to receiving repeated axial impacts from the striker [0048].
IKUTA does not teach a light source that produces light to illuminate the workpiece
However, Kopras teaches that it is old and well known to provide a machine tool (20) having a light source (130) that produces light to illuminate the workpiece (Col 18 lines 26-65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the tool of IKUTA, by providing a light source, as taught by Kopras, in order to provide improved visibility of a workpiece being worked upon (Col 18 lines 26-65).

IKUTA in view of Kopras further teaches:
Regarding claim 4 and 13, wherein the light source is an LED (Col 18 lines 26-65 of Kopras).
Regarding claim 7, wherein the light source is arranged on the front side of the housing and directed downwardly (Fig. 11 of Kropas).
Regarding claim 10, A percussion tool for performing a chiseling operation on a workpiece with a chisel [0006], the percussion tool (100) comprising: 
a housing (105 and/or 106) including a front side (Fig. 1), and rear side (Fig. 1), and opposite lateral sides (Fig. 1) extending between the front and rear sides (Fig. 1, [0052]); 
 a first handle (500) coupled to a first of the lateral sides of the housing (Fig. 1-3); 
a second handle (500) coupled to a second of the lateral sides of the housing (105 and/or 106), the first (500) and second handles (500) oriented coaxially along a first axis (Fig. 1-3);
 an electric motor (110) positioned within the housing (105 and/or 106) [0049]; 
a percussion mechanism (120) driven by the motor (32) and including a striker (143) supported for reciprocation relative to the housing along a second axis transverse to the first axis [0059] [0065]; and
wherein the chisel (119) is configured to deliver repeated axial impacts to the workpiece in response to receiving repeated axial impacts from the striker [0048].
IKUTA does not teach a first light source located on a first side of the second axis; and 
a second light source located on a second side of the second axis, each of the first and second light sources being offset from the second axis, and each of the first and second light sources producing light to illuminate the workpiece, 
However, Kopras teaches that it is old and well known to provide a machine tool (20) having a first light source (130) on the second axis, a second light source (130) located on a second side of the second axis (Fig. 11), each of the first and second light sources being offset from the second axis, and each of the first and second light sources producing light to illuminate the workpiece (Col 18 lines 26-65)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the tool of IKUTA, by providing a first and second light source, as taught by Kopras, in order to provide improved visibility of a workpiece being worked upon (Col 18 lines 26-65)
Regarding claim 15, wherein the light source is arranged on the front side of the housing (Fig. 11 of Kropas).

Claims 2-3, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1), and in further view of Drost et al. (US 20090180110).
Regarding claim 2 and 11, IKUTA in view of Kopras teaches essentially the claimed elements according to claim 1 and 10 including the light source as explained above.
IKUTA in view of Kopras is silent with regards to wherein the light source is a spot light.
Drost teaches that it is old and well known to provide a light source on a tool that is a spot light (23) ([0069] and Fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of IKUTA in view of Kopras to comprise a spot light, as taught by Drost, for illuminating a focused area at a further distance ([0069] of Drost).
Regarding claim 3 and 12, IKUTA in view of Kopras teaches essentially the claimed elements according to claim 1 and 10.
However IKUTA in view of Kopras is silent with regards to wherein the light source is a flood light.
Drost teaches that it is old and well known to provide a light source on a tool that is a flood light (22) ([0069] and Fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of IKUTA in view of Kopras to comprise a spot light, as taught by Drost, for illuminating a relatively close, broad area of the work area ([0069] of Drost).
Regarding claim 14, wherein the light source is a spot light (23 of Drost), and wherein the percussion tool further comprises a flood light (22 of Drost as modified above).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1), and in further view of in view of Clelland et al. (US 20050072587 A1).
Regarding claim 5, IKUTA in view of Kopras teaches essentially the claimed elements according to claim 1 including wherein the housing a housing (105 and/or 106) includes a top side (@ around 101) and a bottom side (@ around 107) opposite the top side (Fig. 2 of Ikuta), wherein a first of the plurality of light sources (130, on the right side as seen in Fig. 11 of Kopras) is located on a first side of the striker axis, and wherein a second of the plurality of light sources is located on a second side of the striker axis (130, on the left side as seen in Fig. 11 of Kopras).
However IKUTA in view of Kopras is silent with regards to wherein the tool further comprising a carrying handle on the bottom side of the housing, the carrying handle configured to be grasped during a non-operative state of the percussion tool, and wherein the first and the second of the plurality of light sources are each arranged proximate the carrying handle.
Clelland teaches that it is old and well known to provide machine tool with a carrying handle (front vise, 54. See also Figs. 1 and 5. [0038], also referes to it as a carrying handle) defined by a recess (formed by plates 44, Fig. 1 and 3) in a bottom end of the housing (Figs. 1) and configured to be grasped during a non-operative state of the percussion tool [0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of IKUTA as modified above to incorporate a carrying handle, as taught by Clelland, in order to Note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations tool. Ex parte Masham, 2 USPQ2d 1647 (1987). As such the carrying handle can be configured to be grasped during a non-operative state of the percussion. Additionally, By virtue of the above modification, the arrangement of the lights would be proximate to the carrying handle.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1), and in further view of Schneider et al. (US 20150201170 A1).
Regarding claim 8, IKUTA in view of Kopras teaches essentially the claimed elements according to claim 1 including the light source as explained above.
However IKUTA in view of Kopras is silent with regards to a lens through which light produced by the light source is projected.
Schneider teaches that it is old and well known to provide a lens (254, Fig. 11) through which light produced by the light source is projected [0044] and [0046].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of IKUTA in view of Kopras to comprise a lens, as taught by Schneider, to help focus, or direct, the light emitted from the light source 126 to an area ([0046] of Schneider).
Regarding claim 9, wherein the lens is configured to reduce and/or increase a surface area of light projected on the workpiece by the light source ([0046] of Schneider).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1), and in further view of Schneider et al. (US 20150201170 A1).
Regarding claim 16, IKUTA in view of Kopras teaches essentially the claimed elements according to claim 10 including the light source as explained above.
However IKUTA in view of Kopras is silent with regards to a first and second lens through which light produced by the light source is projected.
Schneider teaches that it is old and well known to provide a lens (254, Fig. 11) through which light produced by the light source is projected [0044] and [0046].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of IKUTA in view of Kopras to comprise a lens, as taught by Schneider, to help focus, or direct, the light emitted from the light source 126 to an area ([0046] of Schneider).
Additionally, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to have an additional lens for the second light source, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 17, wherein the first and second lenses are configured to reduce and/or increase a surface area of light projected on the workpiece by the first and second light sources ([0046] of Schneideret).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1), and in further view of Schneideret al. (US 20150201170 A1).
Regarding claim 18, a percussion tool for performing a chiseling operation on a workpiece with a chisel [0006], the percussion tool (100) comprising: 
a housing (105 and/or 106) including a front side (Fig. 1), and rear side (Fig. 1), and opposite lateral sides (Fig. 1) extending between the front and rear sides (Fig. 1, [0052]); 
a first handle (500) coupled to a first of the lateral sides of the housing (Fig. 1-3); 
a second handle (500) coupled to a second of the lateral sides of the housing (105 and/or 106), the first (500) and second handles (500) oriented coaxially along a first axis (Fig. 1-3);
an electric motor positioned within the housing; 
an electric motor (110) positioned within the housing (105 and/or 106) [0049]; 
a percussion mechanism (120) driven by the motor (32) and including a striker (143) supported for reciprocation relative to the housing along a second axis transverse to the first axis [0059] [0065]; and
wherein the chisel (119) is configured to deliver repeated axial impacts to the workpiece in response to receiving repeated axial impacts from the striker [0048].
IKUTA does not teach a first light source located on a first side of the second axis; and 
a second light source located on a second side of the second axis, each of the first and second light sources being offset from the second axis, and each of the first and second light sources producing light to illuminate the workpiece, 
However, Kopras teaches that it is old and well known to provide a machine tool (20) having a first light source (130) on the second axis, a second light source (130) located on a second side of the second axis (Fig. 11), each of the first and second light sources being offset from the second axis, and each of the first and second light sources producing light to illuminate the workpiece (Col 18 lines 26-65)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the tool of IKUTA, by providing a first and second light source, as taught by Kopras, in order to provide improved visibility of a workpiece being worked upon (Col 18 lines 26-65)
However IKUTA in view of Kopras is silent with regards to a first and second lens through which light produced by the light sources is projected.
Schneideret teaches that it is old and well known to provide a lens (254, Fig. 11) through which light produced by the light source is projected [0044] and [0046].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of IKUTA in view of Kopras to comprise a lens, as taught by Schneideret, to help focus, or direct, the light emitted from the light source to an area ([0046] of Schneideret).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 19, wherein the first and second lenses are configured to reduce and/or increase a surface area of light projected on the workpiece by the first and second light sources ([0046] of Schneideret).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Kopras et al. (US 6443675 B1) and Schneideret al. (US 20150201170 A1), and in further view of Drost et al. (US 20090180110).
Regarding claim 20, IKUTA as modified above teaches essentially the claimed elements according to claim 19 including the light source as explained above.
However IKUTA as modified above is silent with regards to wherein the light sources are a spot light.
Drost teaches that it is old and well known to provide a light source on a tool that is a spot light (23) ([0069] and Fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of IKUTA in view of Kopras to comprise a spot light, as taught by Drost, for illuminating a focused area at a further distance ([0069] of Drost).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
In response to the Applicants argument with regards to claim 1 and 7:
Applicant argues that One of ordinary skill in the art would not have been motivated to include a light source on a percussion tool such as the one disclosed by Ikuta, because the need for illuminating a precise cut, such as the ones made by the trim router of Kopras, is simply not  present.

This is not found persuasive for the following reasons:
	However, the examiner takes the position that simply because Kopras tool is used in making precise cut does not mean that applying the known technique of having a light source on a working tool will not be adaptable or easily recognized to one of ordinary skill in the art as a benefit. Additionally, it is not stated that percussion tools cannot be used indoors during construction of a building and/or used outside when visibility is low and when lightening conditions are poor.
One of ordinary skill in the art would have looked to the machine tool of Kopras and recognize that having a light source in a work tool would provide increased 
Therefore, applicant’s argument is found not persuasive.
Applicant’s arguments with respect to claim 5 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731